Exhibit NEWS RELEASE For Immediate Release February 5, 2008 AINSWORTH LUMBER CO. LTD. (TSX: ANS) AINSWORTH REACHES A SETTLEMENT ON U.S. CLASS ACTION LAWSUIT Ainsworth has entered into an agreement with theindirect purchaser plaintiffs in the OSB Antitrust Litigation, settling on a class-wide basis all claims asserted against it.Under the agreement, Ainsworth will pay US$1.3 Million to be distributed across the settlement class. The agreement is subject to court approval. Ainsworth continues to deny each and every one of plaintiffs' claims and strongly asserts that it has not violated U.S. antitrust or any other laws. The decision to enter into the settlement agreement was based solely on the need to avoid prolonged, expensive litigation. Ainsworth Lumber Co. Ltd. Suite 3194, Bentall 4 P.O. Box 1055
